IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-60373
                          Conference Calendar


VERONICA MCCALLUP,

                                           Plaintiff-Appellant,

versus

UNKNOWN HOFFMAN, Warden, ET AL.,

                                           Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                        USDC No. 3:02-CV-185-BN
                          --------------------
                            October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Veronica McCallup, Mississippi state prisoner # K1256,

appeals the district court’s dismissal of her civil rights action

as duplicative and therefore malicious.     See 28 U.S.C. § 1915(e)

(2)(B)(i).     She asserts that she is seeking relief relative to

unconstitutional acts which occurred after she had filed her

prior actions.

     The record in this case, as well as McCallup’s allegations

and arguments, indicate that she has raised the claims made in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60373
                                  -2-

her instant complaint in her prior lawsuits.    McCallup has failed

to demonstrate that the district court abused its discretion in

dismissing her complaint as malicious, based on its being

duplicative.     See Bailey v. Johnson, 846 F.2d 1019, 1021 (5th

Cir. 1988).

     McCallup is also requesting relief on a number of claims

that were not raised in her original complaint.    These include

claims that (1) the appellee hospital performed tests on her in

retaliation for one of her previous lawsuits; (2) a Doctor

Culpepper is liable to her as a coconspirator; (3) Lula Wolfe,

a correctional officer, should be added as a codefendant;

(4) McCallup has been held in isolation for two years; and

(5) she should be granted injunctive relief.

     These claims will not be considered on this appeal because

they were not pleaded in McCallup’s complaint and they do not

involve purely legal questions.     See Burch v. Coca-Cola Co.,

119 F.3d 305, 319 (5th Cir. 1997); Kelly v. Foti, 77 F.3d 819,

822 (5th Cir. 1996).

     AFFIRMED.